DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claims 1-18 of this application is patentably indistinct from claims 1-20 of Application No. 17/164291. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Objections

Claim 9 is objected to because of the following informalities:  Claim 9 should depended from claim 8 rather than claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 12, 14, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US Pub. 20130015946 A1) and further in view of Turgeman (US Pub. 20170032114 A1).

Lau discloses the following limitations:

1. A system for regulating access to a computing device, comprising: 
a motion detector (para. 69- the unlock request is triggered by data from the accelerometer and/or gyroscope of the device indicating that the device is being moved back and forth (e.g., in a shaking motion).); 
an image capturing device, wherein the image capturing device is configured to capture images (para. 70- At 612, an image capture screen is displayed to the user. The image capture screen can, for example, facilitate capturing of the image of the user that is used for determining whether the user is authorized to access the device.); 
a face detection module, wherein the face detection module is configured to analyze images captured by the image capturing device, wherein the face detection module is configured to determine if at least one human face is present in an image captured by the image capturing device (para. 81- At 620, a determination is made as to whether the user in the one or more captured images is the authorized user. This determination can be made as part of the facial recognition process or using results from the facial recognition process.); 
a liveness detection module, wherein the liveness detection module is configured to determine if a face present in front of the computing device is alive (para. 109- the face in the image is optionally analyzed to determine whether the face is of a real human (and not from a photo, video, or other two-dimensional representation used to "spoof" the user). In certain embodiments, the "liveness" detection performed during this method act can be performed by capturing an image of the user making a gesture or motion.); 
a biometric analyzer, wherein the biometric analyzer is configured to identify any person present in front of the computing device (para. 80- once the one or more images of the user are captured, facial recognition is performed at 616. In certain embodiments, the facial recognition process involves comparing facial components extracted from the one or more captured images to facial components extracted from images stored on the mobile device of the authorized user and determining whether the user in the one or more captured images is the authorized user.); 
wherein the motion detector triggers the image capturing device (para. 69- the unlock request is triggered by data from the accelerometer and/or gyroscope indicating that the device is being held up in a vertical orientation. This position provides an indication that the device is about to be used by a user and can trigger an unlock request.); 
wherein the image capturing device triggers the face detection module when an image is captured (para. 70- an image capture screen is displayed to the user. The image capture screen can, for example, facilitate capturing of the image of the user that is used for determining whether the user is authorized to access the device.); 
wherein the face detection module triggers the liveness detection module when a face is detected in an image (para. 109); 
wherein the liveness detection module triggers the biometric analyzer when the liveness detection module determines that a face present in front of the computing device is alive (Fig. 14); 
Lau does not specifically teach wherein the image capturing device, face detection module, liveness detection module, and biometric analyzer are deactivated until they are triggered; wherein the image capturing device is deactivated after an image is captured; wherein the face detection module is deactivated after it determines whether or not a face is present in an image; wherein the liveness detection module is deactivated after it determines whether or not a face present in front of the computing device is alive; wherein the biometric analyzer is deactivated after it identifies any person present in front of the computing device.  However, this concept keeping modules used in biometric authentication deactivated and deactivating same after performing their intended function well known and used in the art as evidenced by Turgeman (see para. 138-141)  therefore, one skilled in the art would have found it obvious to utilize it in Lau as a simple alternative to achieve the desirable effect of conserving battery power as suggest by Turgeman.

4. The system of claim 1, wherein the liveness detection module performs micromovement analysis of at least one location on a face, wherein the liveness detection module determines that a face is alive when it detects movement of at least one location of the face relative to at least one second location of the face. (para. 109- detection is performed by using a depth camera on the mobile device that can determine whether the face is a three-dimensional object. In some embodiments, the determination at 1421 is made by displaying an image capture screen to the user that prompts the user to perform a particular or randomly selected facial expression or head movement (e.g., a screen that prompts the user to blink, open and loosen his or her mouth, move his or her head within the same image plane (by rotating the head but not giving a side view), or move his or her head outside of the image plane (by rotating the head to present a side view). One or more different head movements can be requested of the user and the resulting images can be compared to corresponding enrolled images. Because a spoofed image is highly unlikely to track the requested movements, the comparison can produce an authentication result with high accuracy. In some implementations, only one frame of the user is captured)

5. The system of claim 4, wherein the at least one location comprises at least one of the following: eyelid, lip, pupil. (para. 109- detection is performed by using a depth camera on the mobile device that can determine whether the face is a three-dimensional object. In some embodiments, the determination at 1421 is made by displaying an image capture screen to the user that prompts the user to perform a particular or randomly selected facial expression or head movement (e.g., a screen that prompts the user to blink, open and loosen his or her mouth, move his or her head within the same image plane (by rotating the head but not giving a side view), or move his or her head outside of the image plane (by rotating the head to present a side view). One or more different head movements can be requested of the user and the resulting images can be compared to corresponding enrolled images. Because a spoofed image is highly unlikely to track the requested movements, the comparison can produce an authentication result with high accuracy. In some implementations, only one frame of the user is captured)

6. The system of claim 1, wherein the biometric analyzer performs face recognition to identify a person.(para. 6- One or more facial descriptors of the user are identified from the received image. An evaluation is performed to determine whether the one or more identified facial descriptors of the user match one or more facial descriptors of a previous user extracted from multiple previously captured images of the previous user.)

8. The system of claim 1, wherein the image capturing device is a camera.(para. 54)

9. The system of claim 1, wherein the camera is a built-in camera of the computing device. (para. 54)

10. The system of claim 1, further comprising: a memory storing a biometric representation of at least one authorized user; wherein the motion detector operates whether the device is locked or unlocked; wherein the computing device is locked whenever the biometric analyzer detects that at least one of the people in front of the computing device is not an authorized user; wherein the computing device is unlocked whenever the biometric analyzer detects that all of the people in front of the computing device are authorized users. (para. 5, 67-69, Fig. 6,)

12. The system of claim 1, wherein the memory, the image capturing device, the motion detector, the face detection module, the liveness detection module, and the biometric analyzer are located in a housing connected to a computing device by a connection in one of the following group: a wired connection, a wireless connection. (Fig. 2)

Regarding claim 14, the subject matter claimed pertain to method steps that correspond to the system elements of claim 1 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.    

15. The method of claim 14, further comprising: if each person in the image is an authorized user, and the computing device is locked, unlocking the computing device; if each person in the image is an authorized user, and the computing device is unlocked, leaving the computing device unlocked; if at least one person in the image is not an authorized user, and the computing device is locked, leaving the computing device locked; if at least one person in the image is not an authorized user, and the computing device is unlocked, locking the computing device. (para. 5, 67-69, Fig. 6,)

17. The method of claim 14, further comprising the following steps performed prior to the storing step: starting the computing device; recording a biometric representation for a first authorized user; wherein the determining step comprises determining whether any of the people in the picture are the first authorized user. (para. 87- FIG. 11 is a flowchart of an exemplary method 1100 for capturing one or more authentication images and generating feature descriptors for the images in an enrollment phase 1102. The illustrated method 1100 can be performed in advance of a user's request to authentic himself or herself to the mobile device. The enrollment phase 1102 can be used to create a gallery of authentication images of the authorized user.)

18. The method of claim 14, wherein the biometric representation for at least one authorized user is stored on a second computing device. (para. 97)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US Pub. 20130015946 A1) and further in view of Turgeman (US Pub. 20170032114 A1) and further in view of Tumey et al (US Pub. 20020097145 A1).

Regarding claim 2, Lau does not specifically teach wherein the pattern recognition method is an eigenvector method. Tumey taught to perform facial recognition wherein the pattern recognition method is an eigenvector method (pp. 0061-0064). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lau, Turgemen and Tumey and utilized the eigenvectors to precisely recognize human facial images.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US Pub. 20130015946 A1) and further in view of Turgeman (US Pub. 20170032114 A1) and further in view of Sugihara et al. (US Pub. 20090315869 A1).

Regarding claim 3, Lau does not not specifically teach wherein the liveness detection module comprises an infrared sensor, wherein the liveness detection module determines that a face is alive when the infrared sensor determines that the face is emitting infrared radiation. Sugihara taught to detect the presence of a human wherein the liveness detection module comprises an infrared sensor, wherein the liveness detection module determines that a face is alive when the infrared sensor determines that the face is emitting infrared radiation (pp. 0143, 0155, 0206). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Lau, Turgemen and Sugihara to replace the liveness detection module with infrared sensor as an alternative way to detect live person using emitted infrared radiation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US Pub. 20130015946 A1) and further in view of Turgeman (US Pub. 20170032114 A1) and further in view of Cleland et al. (US Pub. 20140079296 A1).

Regarding claim 7, Lau does not specifically teach wherein the biometric analyzer performs retina identification to identify a person. However, this concept is notoriously well known and used in the art as evidenced by Cleland (see abstract) and therefore, one skilled in the art would have found it obvious to utilize it in Lau as a simple alternative to achieve this desirable effect.  

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US Pub. 20130015946 A1) and further in view of Turgeman (US Pub. 20170032114 A1) and further in view of Bair (US Pat. 9391779 B2).

Regarding claim 11, Lau teaches the system of claim 1, further comprising: a memory storing a biometric representation of at least one authorized user; wherein the motion detector operates whether the computing device is connected (para. 5, 67-69, Fig. 6,).  Lau does teach locking/unlocking the device to prevent unauthorized access to resources (see para. 81) but does not specifically teach preventing access to the internet.  However, this concept is well known and used in the art as evidenced by Bair (see col. 6, lines 1-13) and therefore, one skilled in the art would have found it obvious to utilize it in Lau as a simple alternative to achieve this desirable effect of protecting access to a website/web service.  

Regarding claim 16, Lau teaches in the method of claim 14, further comprising: if each person in the image is an authorized user, and the computing device is disconnected (para. 5, 67-69, Fig. 6,) Lau does teach locking/unlocking the device to prevent unauthorized access to resources (see para. 81) but does not specifically teach preventing access to the internet.  However, this concept is well known and used in the art as evidenced by Bair (see col. 6, lines 1-13) and therefore, one skilled in the art would have found it obvious to utilize it in Lau as a simple alternative to achieve this desirable effect of protecting access to a website/web service.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lau, Turgeman and Bair as applied to claim 11 above, and further in view of Gubler, (US Pub.  20140026188 A1).

Regarding claim 13, Lau teaches the device is configured to lock, but not specifically when the connection is broken. However, Gubler discloses that a status of a connection is monitored and if a lost connection is detected, the system can lock all access to the device (pp.0009, 0092). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lau, Turgeman, Bair and Gubler and lock the device when the connection is lost to limit the functionality of the device in order to limit the risk associated with losing confidential information with a disconnected device (Gubler: pp. 0005)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/            Examiner, Art Unit 2433        

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433